DETAILED ACTION
This Office Action is responsive to application number 17/055,225 DEVICE FOR ASSISTING IN SITTING ON AND GETTING UP FROM TOILET STOOL AND HAVING COMMUNICATION MODULE FOR TRANSMITTING EMERGENCY CALL SIGNAL, filed on 11/13/19. Claims 1-6 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 10,219,659) in view of Lin et al. (US Pub. 2010/0095453) in view of Shin (KR 10-2012-0020873 A) in view of Watt et al. (US Pub. 2007/0056084).
Regarding claim 1 Armstrong shows a device for assisting in sitting on and getting up from a toilet stool (Fig. 1), the device comprising: a pair of housings (3; frame acts as a housing) respectively installed on left and right sides of the toilet stool (Fig. 6); a lifting plate (8) installed to be mounted and detachable (detachable at 5 and 12) on an upper part of each housing and connected to a seat (18).  But Armstrong shows the toilet seat (18) installed over a bucket (23) rather than on a toilet stool for a user to be 
Armstrong shows an armrest (17) installed on the lifting plate or each housing to be able to support user's arms (Fig. 3); a lifting driver (10) installed in each housing and having one side thereof connected to the lifting plate (at 12; Fig. 7) so that when the user sitting on the seat gets up, the seat is lifted inclined toward upper and front sides of the toilet stool, making a rear end side of the seat to be higher than a front end side thereof, and when the user sits on the seat (Fig. 5, 9) the seat is lowered inclined toward the toilet stool so that the seat lifted to upper and front sides of the seat is positioned horizontally on the toilet stool (Figs. 4 & 7); an operation part (20) comprising a plurality of operation keys (shown at 20) for supporting to control an operation of the lifting driver by a manipulation of the user; a controller (at 20) for controlling the operation of the lifting driver according to an input signal input to the operation part (note, col. 4, lines 49-67).  But Armstrong fails to show a communication module for transmitting the an emergency call signal to a guardian of the user or a relevant organization when an emergency situation occurs to the user, wherein the operation part comprises a call key for generating the emergency call signal by the manipulation of the user.  However, Shin shows a toilet device that sends an emergency signal when . 
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho (US Pub. 2008/0134420) shows a UV light source (for producing ozone) in the toilet cover for sterilizing the toilet seat.  Chiang et al. (US Pub. 2006/0206997) shows a toilet cover with a UV light source for sterilizing the toilet seat.  Ozwirk (US 1,501,177) shows a toilet seat lifting device with a curved lifting rod.  Latham (US Pub. 2017/0258652) shows the general state of the art of a toilet seat lifting device for lifting a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        12/7/2021